DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
     The information disclosure statements (IDS) submitted on 11/08/2019 and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500, 501, 502 and 503 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
     The disclosure is objected to because of the following informalities: 
In paragraph 0039, line 3, "step 301 to step 307" should read "step 301 to step 305".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
     A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 8 - 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 102402691 A, see IDS).
     Regarding claim 1, Wang teaches a method for obtaining image tracking points, applied to an image tracking point obtaining device (see abstract), the method comprising:
obtaining, when a current video frame (see step S1 on page 3) comprises a first image of a target object (see the term “ the current frame image” on step S33, page 4; which is equivalent to a first image with the target object being the human face), a second image of the target object (see the term “previous frame image” on step S31, page 4, which is equivalent to the second image);
determining a position of a second feature point on the second image (see step S31 on page 4; Wang discloses selecting feature points, which is equivalent to second feature points, on the basis of face position or location in the previous frame image or second image);
obtaining, on the first image, a first feature point corresponding to the second feature point (see step S33 on page 4, wherein Wang discloses matching the first feature point to the second feature point on the current frame image);
obtaining a first area to which the first feature point belongs in the first image, and obtaining a second area to which the second feature point belongs in the second image (see lines 1 – 4 of section 3 on page 8; wherein Wang discloses taking a small area T centered on the feature point on the previous frame image, then selecting a larger area I centered on the feature point on the current frame image; with small area T corresponding to the second area and area I corresponding to the first area); and
determining the first feature point as a tracking point of the current video frame (see Figure 2b showing an example of the result of a feature point match needed in 
     Regarding claim 8, Wang further teaches the method according to claim 1, wherein a size of the first area is equal to a size of the second area (see lines 7-8 of section 3 on page 8, wherein Wang discloses of the size of the region T or second area being taken to be 9 X 9 and with the size of area I or first area being determined by the maximum offset of the two frames that need to be tracked. Therefore, it is a common practice in the art to set up the maximum offset as the size of area I or first area being equal or larger than the size of the region T or second area); and 
the determining the first feature point as a tracking point of the current video frame when an image similarity between the first area and the second area meets a screening condition (see rejection above) comprises:
obtaining the image similarity between the first area and the second area (see line 5 of section 3 on page 8, wherein Wang discloses that a 
determining the first feature point as the tracking point of the current video frame (see figure 2b showing an example of the result of a feature point match) if the image similarity between the first area and the second area is greater than a first similarity threshold (see lines 5 – 6 of section 3 on page 8, wherein Wang discloses that the position matching the feature point on the second area is the position where the normalized coefficient, which is a tool that measures the similarity of two image, is the largest).
     Regarding claim 9, Wang also teaches the method according to claim 1, wherein a size of the first area is greater than a size of the second area (see line 3 of section on page 8, wherein Wang discloses that the area I or the first area should contain the area T or the second area); and  
the determining the first feature point as a tracking point of the current video frame when an image similarity between the first area and the second area meets a screening condition comprises:
determining multiple reference areas from the first area, a size of each reference area in the multiple reference areas being equal to the size of the second area (see previous rejection on claim 8 about the first area size being equal to the second area size as taught by Wang. By adopting a block template matching, it is a conventional technical means in the art to determine multiple 
obtaining an image similarity between each reference area and the second area (see previous rejection on claim 8 about obtaining similarity between a first area and the second area as taught by Wang. By adopting a block template matching, it is a conventional technical means in the art to also obtain image similarity between each reference area and the second area); and
determining the first feature point as the tracking point of the current video frame if there is a first reference area, of which an image similarity with the second area is greater than a second similarity threshold, in the multiple reference areas (see previous rejection on claim 8 about determining if the image similarity between the first area and the second area is greater than a first similarity threshold as taught by Wang. It is a technical means in the art using a block template matching to also use a second similarity threshold to determine the first feature point as the tracking point).
     Regarding claim 10, Wang teaches the method according to claim 1, wherein the obtaining, when a current video frame comprises a first image of a target object, a second image of the target object and determining a position of a second feature point on the second image further comprises:
obtaining the second image of the target object and determining the position of the second feature point on the second image when the current video frame comprises the first image of the target object (see rejection above) and a quantity of tracking points in the current video frame is less than a quantity threshold (lines 10 – 11 of section 3 
     Regarding claim 11, Wang teaches the method according to claim 10, before the obtaining a first area to which the first feature point belongs in the first image, and obtaining a second area to which the second feature point belongs in the second image, further comprising:
determining a position on the first image corresponding to the tracking point existing in the current video frame; and
obtaining, from multiple first feature points of the first image, first feature points except the tracking point in the multiple first feature points, and obtaining, from multiple second feature points of the second image, second feature points corresponding to the first feature points except the tracking point (see line 11 of section 3 on page 8, wherein Wand discloses of a small number of feature points that are not match well; which is equivalent to the first features points losses of the first image and to the second features points losses  of the second image), wherein the obtaining a first area to which the first feature point belongs in the first image, and obtaining a second area to which the second feature point belongs in the second image (see above rejection) comprises:
obtaining, in the first image, first areas to which the first feature points belong respectively, and obtaining, in the second image, second areas to which the second feature points belong respectively (see the rejection above about 
     Regarding claim 12, Wang also teaches the method according to claim 10, wherein the obtaining the second image of the target object and determining the position of the second feature point on the second image when the current video frame comprises the first image of the target object and a quantity of tracking points in the current video frame is less than a quantity threshold (see previous rejection above on claim 10) further comprises:
obtaining, after the current video frame is obtained and before a next video frame is obtained, the second image of the target object (see previous rejection above on claim 1) and determining the position of the second feature point on the second image when the current video frame comprises the first image of the target object and the quantity of tracking points in the current video frame is less than the quantity threshold (see previous rejection above (see previous rejection above on claim10).
     Regarding claim 13, Examiner notes that the claim recites an image tracking point obtaining device, comprising a memory and a processor, the memory storing computer readable storage instructions, and when executed by the processor, the computer readable storage instructions causing the processor to perform the method according to claim 1.
     Wang teaches the method according to claim 1 – see rejection above.
     Accordingly, claim 13 is also rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang. 
     Regarding claim 17, Examiner notes that the claim recites a non-transitory computer readable storage medium, storing computer readable storage instructions, when executed by one or more processors, the computer readable storage instructions causing the one or more processors to perform the method according to claim 1. 
     Wang teaches the method according to claim 1 – see rejection above.
     Accordingly, claim 17 is also rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 2 - 7, 14 - 16 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chow (US 2015/0098607 A1).
     Regarding claim 2, although Wang teaches the step of obtaining a second image of target object and determining a position of a second feature point on the second image 
     However, Chow teaches the step of wherein the obtaining a second image of the target object and determining a position of a second feature point on the second image (see rejection above) comprises:
aligning, on the third image of the target object (see the marker image 111 in Fig. 1 corresponding to the third image) according to a position and a size of the first image in the current video frame, to generate the second image (see the image frame underneath element 134 in Fig. 1), and determining, by using a position of a third feature point on the third image (see the original marker polygon mesh 115 in Fig. 1, corresponding to the third feature point), the second feature point (see the recovered image mesh 134 in Fig. 1) that is on the second image (see the image frame containing the recovered polygon mesh 134 in Fig. 1) and that corresponds to the position of the third feature point (see lines 15 – 16 of paragraph 0024, wherein Chow discloses that the position of the original marker 115 or third feature point is reflected throughout the other video frames such as the second image); and
calculating coordinates of the second feature point in the second image (see lines 16 – 18 of paragraph 0024 on page 2, right column, wherein Chow discloses of a change in the three-dimensional position, which involves calculating coordinates, and reflected in the recovered polygon mesh or second feature point 134 in Fig. 1).
     It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Wang to incorporate the teachings of aligning and determining the second feature point as taught by Chow.
     The motivation of doing so would have been to recover and continuously track feature points in a series of video frames.
     Regarding claim 3, the combination of Wang in view of Chow teaches the method according to claim 2, wherein Chow further discloses the step of the aligning on a third image of the target object according to a position and a size of the first image in the current video frame, to generate the second image comprises:
obtaining the third image of the target object, and determining the position of the third feature point on the third image (see the original marker polygon mesh 115 of the marker image in Fig. 1, corresponding to a third feature point);
determining, according to the position and the size of the first image in the video frame, an alignment process for aligning the third image with the first image; and aligning the third image based on the first image and the alignment process, to generate the second image (see lines 11 – 22 of paragraph 0024, wherein Chow discloses of the recovered polygon 134 that reflects the alignment process of the marker between the third image and the first image, and the generated video frame containing the recovered polygon mesh 134, subsequently to the previous frame, is 
     Regarding claim 4, the combination of Wang in view of Chow teaches the method according to claim 3, wherein Chow further discloses the step of the determining, by using a position of a third feature point on the third image, the second feature point that is on the second image and that corresponds to the position of the third feature point comprises:
transforming the position of the third feature point (see the term “changes in the three-dimensional position” in line 16 of paragraph 0024, describing the position changes of the marker in the currently processed video frame and the original marker polygon mesh 115, with equivalence to the third feature point) according to the alignment process (the recovered polygon mesh 134 is the alignment process that characterizes the marker between the third image and the first image); and 
obtaining, on the second image, the second feature point corresponding to the third feature point according to the transformed position (see lines 11 – 15 of paragraph 0024, wherein Chow discloses that the original marker polygon mesh 115 in Fig.1, which is equivalent to the third feature point, is used to generate the recovered polygon mesh 134 or second feature point based on the changes in 3D position).
     Regarding claim 5, the combination of Wang in view of Chow teaches the method according to claim 3, wherein Chow further discloses the step of the determining the position of the third feature point on the third image comprises:
determining positions of multiple reference points (see the original marker keypoints or model-key-points 113 in Fig. 1, corresponding to multiple reference points; also 
determining a reference point with a highest distinction degree in the multiple reference points as the third feature point (see lines 5 – 14 of paragraph 0024, wherein    Chow discloses determining a matching score of an image-key-point or reference point above or higher that a pre-determined matching threshold. Then the matched image-key-points are referred to as key-point correspondence 132 of the marker polygon mesh 115 or third feature point, see arrows in Fig. 1), and calculating coordinates of the third feature point in the third image (see lines 8 – 11 of paragraph 0024, wherein Chow also discloses of using information of the matched image-key-points in the original marker polygon mesh 115, which is equivalent to calculating coordinates of the third feature point). 
     Regarding claim 6, the combination of Wang in view of Chow teaches the method according to claim 5, wherein Chow discloses that the method further comprises:
removing, from the multiple reference points, the reference point with the highest distinction degree (see lines 2 – 7 of paragraph 0023, wherein Chow the reference point or key-point is identified and defined as a point with the highest distinction degree such as a sharp pictorial feature) and a reference point whose distance to coordinates of the reference point with the highest distinction degree is less than a pixel threshold (see lines 3 – 4 of paragraph 0027, wherein Chow teaches that reference points or key-points are found outside a block of pixels), and 
performing the step of determining a reference point with a maximum distinction degree in the multiple reference points as the third feature point, and calculating coordinates of the third feature point in the third image (see above rejection on claim 5 about determining with a highest distinction degree).
     Regarding claim 7, the combination of Wang in view of Chow teaches the method according to claim 5, wherein Chow also discloses the step of before the determining positions of multiple reference points in the third image of the target object and a distinction degree of each reference point in the multiple reference points by using a feature point extraction algorithm (see rejection above), further comprising:
adjusting a size of the third image of the target object according to a size of the current video frame (referring to Fig. 1, the size of the marker image 111 corresponding to the third image of the target object is adjusted according to the size of the video captured frame 121 to give the adjusted third image below or underneath the marker polygon Mesh 115. It is common practice in image processing to resize the third image according to the current frame comprising the first image so that the two are more comparable).
     Regarding claims 14 – 16, Examiner notes that all 3 claims recite the image tracking point device of claim 13 configured to execute the method recited in claims 2 – 4 respectively. 
     The combination of Wang in view of Chow teaches the methods according to claims 2 – 4. – see rejection above. 
Accordingly, claims 14 – 16 are also rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chow.
     Regarding claims 18 – 20, Examiner notes that all 3 claims recite the non-transitory computer readable storage medium of claim 17 configured to execute the method recited in claims 2 – 4 respectively.
     The combination of Wang in view of Chow teaches the methods according to claims 2 – 4. – see rejection above.
     Accordingly, claims 18 – 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chow.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Zhaowen Wang et al. (US 2018/0158199 A1) discloses a system and method to detect a plurality of feature points in each of the reference image and the subsequent image and determine matching feature point pairs between the reference image and the subsequent image. 

     Kaneko et al. (US 2002/0154820 A1) discloses a template matching method for searching a matching area having the highest correlation with a template including a reference point in a first image from a second image, the template matching method comprising calculating a difference between a corresponding point of the reference point in the second image and an estimated point of the reference point which is calculated by the template matching method.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669       
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669